DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments filed 7/13/2022 have been entered. Claims 22-23 have been amended and claim 30 has been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-10, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Patent Pub. 20150320603 hereinafter “Locke” note this reference was cited in the previous action) in view of Kagan et al. (US Patent Pub. 20120123323 hereinafter “Kagan”).
Regarding Claim 1, Locke teaches (Fig 1) an apparatus for treating a tissue site, the apparatus comprising: 
a negative-pressure source (104) configured to be fluidly coupled to the tissue site; an instillation source (120) configured to be fluidly coupled to the tissue site; and 
a controller operatively coupled to the negative-pressure source and to the instillation source (while Locke does not specify a controller, based on how the device operates in [0073-0077] it is interpreted that the device must have some form of controller to deliver the negative pressure and the instillation fluid, additionally, [0040] discloses “A negative-pressure source may be housed within or used in conjunction with other components, such as … processing units… memory, databases, software…” which a person of ordinary skill in the art would recognize as constituting parts of a controller for controlling various parts of the system), the controller configured to: operate the negative-pressure source and the instillation source to intermittently deliver negative pressure to the tissue site for a negative-pressure interval [0073] and deliver a fill volume of instillation fluid to the tissue site for an instillation interval [0075], 
Locke does not teach the apparatus delivering a purge volume of instillation fluid to the tissue site at a purge frequency.
Kagan teaches (Fig 1) an apparatus (100) for treating a tissue site (102), the apparatus comprising: 
a negative pressure source (122; [0039-0040]) configured to be fluidically coupled to the tissue site (102);
a purging unit and a purging liquid source (134; [0042] teaches 134 may be used to deliver purge fluid and therapeutic fluid) connected to a controller (138); the purge fluid being provided at a purge frequency (see [0054] it is interpreted that the ‘periodic basis’ is a purge frequency). 
Locke teaches an apparatus for negative pressure therapy. Kagan teaches another negative pressure wound therapy device including a lumen for a purge volume to be delivered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke to include a lumen for delivering a purge volume of instillation fluid to the tissue site at a purge frequency as taught by Kagan. One of ordinary skill in the art would have been motivated to do so in order to inhibit/eliminate blocking during therapy (see Kagan [0054]).
Regarding Claim 4, the combination of Locke and Kagan is silent as to the specifics of the apparatus of claim 1, wherein the fill volume is at least 10 times the purge volume. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of the fill volume being at least 10 times the purge volume as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the fill volume being at least 10 times the purge volume are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the fill volume being at least 10 times the purge volume would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 5, the combination of Locke and Kagan is silent as to the specifics of the apparatus of claim 1, wherein a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 6, the combination of Locke and Kagan is silent as to the specifics of the apparatus of claim 1, wherein the purge volume is in a range of about 0.1 milliliters to about 1 milliliter. However, Kagan teaches in [0042] that the same fluid that is delivered for therapeutic purposes may be used as the purge volume, and Kagan further teaches [0082] that the volume of the purging liquid may be matched with the capacity of the system. With the combination done in claim 1, it is interpreted that the purge fluid would be with the instillation fill volume of Locke and  Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy.
Since the instant disclosure describes the parameter of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the purge volume being in a range of about 0.1 milliliters to about 1 milliliter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 9, the combination of Locke and Kagan teaches the apparatus of claim 1, further comprising a fluid conductor (Locke 122) fluidly coupled to the instillation source, and wherein the controller is configured to deliver the purge volume of instillation fluid through the fluid conductor (see Locke [0031]; additionally it is interpreted with the modification done to Locke in claim 1, the controller would be configured to deliver the purge volume through the fluid conductor that is already a part of Locke).  
Regarding Claim 10, the combination of Locke and Kagan teaches the apparatus of claim 1, further comprising a first fluid conductor (116) fluidly coupled to the negative-pressure source (104), a second fluid conductor (122) fluidly coupled to the instillation source (120), and wherein the controller is configured to deliver the purge volume of instillation fluid through the second fluid conductor and to remove the purge volume of instillation fluid through the first fluid conductor (see Locke [0030-31] and [0076-77]; it is interpreted with the modification done to Locke in claim 1, the controller would be configured to deliver and remove the purge volume through the second and first conductors respectively).
Regarding Claim 21, Locke teaches (Fig 1) an apparatus for treating a tissue site, the apparatus comprising: 
a dressing (102); 
a first fluid conductor (116) coupled to the dressing (102); 
a second fluid conductor (122) coupled to the dressing (102); 
a negative-pressure source (104) coupled to the first fluid conductor (see [0030]); 
an instillation source (120) coupled to the second fluid conductor (see [0031]); and a controller operatively coupled to the negative-pressure source and to the instillation source (while Locke does not specify a controller, based on how the device operates in [0073-0077] it is interpreted that the device must have some form of controller to deliver the negative pressure and the instillation fluid, additionally, [0040] discloses “A negative-pressure source may be housed within or used in conjunction with other components, such as … processing units… memory, databases, software…” which a person of ordinary skill in the art would recognize as constituting parts of a controller for controlling various parts of the system), the controller configured to:
 deliver negative pressure to the dressing through the first fluid conductor for a negative-pressure interval (see[ 0073]), 
deliver a fill volume of instillation fluid to the dressing through the second fluid conductor for an instillation interval (see [0075]). 
Locke does not teach the apparatus configured to deliver a purge volume of instillation fluid to the dressing through the second fluid conductor at a purge frequency.
Kagan teaches (Fig 1) an apparatus (100) for treating a tissue site (102), the apparatus comprising: 
a negative pressure source (122; [0039-0040]) configured to be fluidically coupled to the tissue site (102);
a purging unit and a purging liquid source (134; [0042] teaches 134 may be used to deliver purge fluid and therapeutic fluid) connected to a controller (138); the purge fluid being provided at a purge frequency (see [0054] it is interpreted that the ‘periodic basis’ is a purge frequency). 
Locke teaches an apparatus for negative pressure therapy. Kagan teaches another negative pressure wound therapy device including a lumen for a purge volume to be delivered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke to include a lumen for delivering a purge volume of instillation fluid to the dressing at a purge frequency as taught by Kagan. It is interpreted that with this modification, the purge volume would also go through the second fluid conductor as Kagan teaches the purge volume may be delivered from the same source the therapeutic fluid is being delivered. One of ordinary skill in the art would have been motivated to do so in order to inhibit/eliminate blocking during therapy (see Kagan [0054]).
Regarding Claim 24, the combination of Locke and Kagan is silent as to the specifics of the apparatus of claim 21, wherein the fill volume is at least 10 times the purge volume. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of the fill volume being at least 10 times the purge volume as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the fill volume being at least 10 times the purge volume are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the fill volume being at least 10 times the purge volume would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 25, the combination of Locke and Kagan is silent as to the specifics of the apparatus of claim 21, wherein a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 26, the combination of Locke and Kagan is silent as to the specifics of the apparatus of claim 21, wherein the purge volume is in a range of about 0.1 milliliters to about 1 milliliter. However, Kagan teaches in [0042] that the same fluid that is delivered for therapeutic purposes may be used as the purge volume, and Kagan further teaches [0082] that the volume of the purging liquid may be matched with the capacity of the system. With the combination done in claim 21, it is interpreted that the purge fluid would be with the instillation fill volume of Locke and  Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy.
Since the instant disclosure describes the parameter of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the purge volume being in a range of about 0.1 milliliters to about 1 milliliter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim(s) 2-3, 7-8, 22-23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US Patent Pub. 20150320603) in view of Kagan (US Patent Pub. 20120123323) as applied to claims 1 and 21 above, and further in view of Johnson et al. (US Patent 8029498 hereinafter “Johnson”).
Regarding Claim 2, the combination of Locke and Kagan teach all elements of claim 1 as described above. The combination does not specify that the controller is configured to deliver the purge volume during the negative-pressure interval.  
Johnson teaches (Col 28 lines 40-43) purge fluid may be delivered at the same time as a reduced pressure interval (negative pressure interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke and Kagan such that the controller is configured to deliver the purge volume during the negative-pressure interval as taught by Johnson. One of ordinary skill in the art would have been motivated to do so in order to resolve blockages that may be occurring during the delivery of negative pressure (Johnson Col 28 lines 25-43). 
Regarding Claim 3, the combination of Locke and Kagan teaches all elements of claim 1 as described above. The combination does not specify the apparatus wherein the controller is configured to deliver the purge volume before the negative-pressure interval.  
Johnson teaches (Col 28 lines 25-32) that a purge volume may be used to prevent blockages or to resolve blockages. It is interpreted that if a blockage occurs prior to a negative-pressure interval then a purge volume may be delivered prior to the negative-pressure interval to remove the blockage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke and Kagan such that the controller is configured to deliver the purge volume before the negative-pressure interval as taught by Johnson. One of ordinary skill in the art would have been motivated to do so in order to resolve blockages that may be occurring prior to the delivery of negative pressure (Johnson Col 28 lines 25-32). 
Regarding Claim 7, the combination of Locke and Kagan teach all elements of claim 1 as described above. The combination does not specify the apparatus wherein the purge frequency is in a range of about 5 minutes to about 20 minutes.  
Johnson teaches (Col 29 lines 41-47) that the length of time a purge frequency is may be determined based on the particular application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the purge frequency of Locke and Kagan such that it is in a range of about 5 minutes to about 20 minutes. One of ordinary skill in the art would have been motivated to do so based on the desired frequency for the particular application (Johnson Col 29 lines 41-47). 
Regarding Claim 8, the combination of Locke and Kagan teaches all elements of claim 1 as described above. The combination of Locke and Kagan is silent as to the specifics of the apparatus wherein the purge volume is in a range of about 0.1 milliliters to about 1 milliliter. However, Kagan teaches in [0042] that the same fluid that is delivered for therapeutic purposes may be used as the purge volume, and Kagan further teaches [0082] that the volume of the purging liquid may be matched with the capacity of the system. With the combination done in claim 1, it is interpreted that the purge fluid would be with the instillation fill volume of Locke and Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the purge volume being in a range of about 0.1 milliliters to about 1 milliliter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
The combination is silent to and the purge frequency being in a range of about 5 minutes to about 20 minutes.  
Johnson teaches (Col 29 lines 41-47) that the length of time a purge frequency is may be determined based on the particular application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the purge frequency of Locke and Kagan such that it is in a range of about 5 minutes to about 20 minutes. One of ordinary skill in the art would have been motivated to do so based on the desired frequency for the particular application (Johnson Col 29 lines 41-47). 
Regarding Claim 22, the combination of Locke and Kagan teach all elements of claim 21 as described above. The combination does not specify that the purge volume is delivered during the negative-pressure interval.  
Johnson teaches (Col 28 lines 40-43) purge fluid may be delivered at the same time as a reduced pressure interval (negative pressure interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke and Kagan such that the purge volume is delivered during the negative-pressure interval as taught by Johnson. One of ordinary skill in the art would have been motivated to do so in order to resolve blockages that may be occurring during the delivery of negative pressure (Johnson Col 28 lines 25-43). 
Regarding Claim 23, the combination of Locke and Kagan teaches all elements of claim 21 as described above. The combination does not specify the apparatus wherein the purge volume is delivered before the negative-pressure interval.  
Johnson teaches (Col 28 lines 25-32) that a purge volume may be used to prevent blockages or to resolve blockages. It is interpreted that if a blockage occurs prior to a negative-pressure interval then a purge volume may be delivered prior to the negative-pressure interval to remove the blockage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke and Kagan such that the purge volume is delivered before the negative-pressure interval as taught by Johnson. One of ordinary skill in the art would have been motivated to do so in order to resolve blockages that may be occurring prior to the delivery of negative pressure (Johnson Col 28 lines 25-32). 
Regarding Claim 27, the combination of Locke and Kagan teach all elements of claim 21 as described above. The combination does not specify the apparatus wherein the purge volume is delivered at a frequency of no greater than 20 minutes.  
Johnson teaches (Col 29 lines 41-47) that the length of time a purge frequency is may be determined based on the particular application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the purge frequency of Locke and Kagan such that it is no greater than 20 minutes. One of ordinary skill in the art would have been motivated to do so based on the desired frequency for the particular application (Johnson Col 29 lines 41-47). 
Regarding Claim 28, the combination of Locke and Kagan teach all elements of claim 21 as described above. The combination does not specify the apparatus wherein the purge volume is delivered at a frequency of not less than 5 minutes.  
Johnson teaches (Col 29 lines 41-47) that the length of time a purge frequency is may be determined based on the particular application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the purge frequency of Locke and Kagan such that it is not less than 5 minutes. One of ordinary skill in the art would have been motivated to do so based on the desired frequency for the particular application (Johnson Col 29 lines 41-47). 
Regarding Claim 29, the combination of Locke and Kagan teach all elements of claim 21 as described above. The combination does not specify the apparatus wherein the purge volume is delivered at a frequency between about 5 minutes and about 20 minutes.  
Johnson teaches (Col 29 lines 41-47) that the length of time a purge frequency is may be determined based on the particular application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the purge frequency of Locke and Kagan such that it is in a range of about 5 minutes to about 20 minutes. One of ordinary skill in the art would have been motivated to do so based on the desired frequency for the particular application (Johnson Col 29 lines 41-47). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US Patent Pub. 20150320603 hereinafter “Locke (‘603)”) in view of Kagan (US Patent Pub. 20120123323) as applied to claim 1 above, and further in view of Locke et al. (US Patent Pub. 20110190735 herein after “Locke ('735)” note this reference was cited in the previous action).
	Regarding Claim 11, the combination of Locke (‘603) and Kagan stays silent to the apparatus of claim 1, further comprising a user interface coupled to the controller and operable to receive input to configure at least one of the purge volume and the purge frequency.
	Locke (‘735) teaches an apparatus with a negative pressure source, a controller and a user interface operable to receive input (see [0038] teaching apparatus 14a comprising a touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke (‘603) and Kagan with a user interface coupled to the controller and operable to receive input to configure at least one of the purge volume and the purge frequency as taught by Locke (‘735). One would have been motivated to do so in order to allow a user to select or alter the frequency of the treatment (Locke (‘735) [0038]).
Response to Arguments
Applicant’s arguments, see Pg. 7 line 10 – Pg. 10 line 24, filed 7/13/2022, with respect to the rejection(s) of claim(s) 1 and 21 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Locke et al. (US Patent Pub. 20150320603 hereinafter “Locke”) in view of Kagan et al. (US Patent Pub. 20120123323 hereinafter “Kagan”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perkins (US Patent Pub. 20110178479) teaches an apparatus used for treating a tissue site with a negative pressure source and a fluid source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783